EXHIBIT 10.6(g)




September 27, 2017
Allan Cohen
190 Vandelinda Avenue
Teaneck, New Jersey 07666
Dear Allan:
I am pleased to offer you the position of Vice President, Chief Accounting
Officer, Conduent, Inc., reporting to me. The expected start date is October 17,
2017. Your work location will be at 100 Campus Drive in Florham Park, New
Jersey. This offer is contingent upon approval of the Board of Directors.
Annual Base Salary
Your starting base salary for this position will be paid bi-weekly, one week in
arrears, at the annualized rate of $400,000.
Annual Performance Incentive Plan
You will be eligible to participate in the 2018 Annual Performance lncentive
Plan (APIP) at an annual target level of 60% of base salary prorated for time
eligible to participate in the plan. The payout can be up to 2 times target and
this varies based on company and individual performance.
Executive Long-Term Incentive Plan
You will be eligible to participate in the Executive Long-Term Incentive Plan
(ELTIP) for 2018 with a target award of $250,000. Grants are typically made in
April of each year. Additional details of the ELTIP will be provided to you
separately.
You will also be eligible to receive a sign-on ELTIP grant of $250,000 at grant
date, expected to be on or about December 29, 2017. Additional details of the
ELTIP will be provided to you separately.
Benefits
We are pleased to offer you a comprehensive benefits package, including medical,
dental, vision care, disability income protection, accident insurance, and life
insurance. You are eligible for coverage on your first day of employment
assuming an October 17, 2017 start date.
In addition, Conduent offers a 401(k) savings plan which includes a
dollar-for-dollar company match of 3.0%. You will also be eligible for paid
vacation totaling four weeks per year.
Severance
You will be eligible for the severance if your employment is terminated by
Conduent for any reason (other than for cause) as defined herein. Severance
benefits under this arrangement will be the equivalent of 6 months of your
annual base salary and benefits coverage and will be paid in accordance with our
regularly scheduled payroll. The payment of any severance benefits will be
contingent upon your execution of both a general release of all claims and an
agreement not to engage in detrimental activity as determined by the Company
upon your termination.
For Cause Definition
The term for cause as used in this letter shall mean any one or more of the
following reasons for termination: (i) your failure to follow the directions of
your manager provided such directions are not inconsistent with your job duties
and/or with applicable law; (ii) your performance of any act of fraud,
dishonesty, misappropriation or embezzlement, or other similar willful
misconduct while conducting business on behalf of Conduent or executing upon
your job duties and responsibilities; (iii) your conviction of any felony or a
crime involving moral turpitude (including pleading guilty or no contest to such
crime or a lesser crime which results from plea bargaining); (iv) your
performance becomes impaired due to alcohol or substance abuse and you refuse to
seek treatment; (v) your performance of any act which injures or reasonably
could be expected to injure the reputation, brand, business or business
relationships of Conduent; and (vi) your violation of any material Conduent
policy, including, but not limited to, policies prohibiting sexual harassment,
retaliation, discrimination, and violence.





--------------------------------------------------------------------------------

EXHIBIT 10.6(g)




Other Conditions
It is our sincere hope and belief that our relationship will be a beneficial
one, however, Conduent does not offer employment on a fixed term basis. Unless
otherwise prohibited by law, this letter should not be considered in any manner
as a proposed contract for employment for any fixed term, as your employment
will be "at will." That is, either you or Conduent can terminate this
relationship at any time, with or without cause or notice. In addition, Conduent
may change any term or condition of your employment at will; with or without
cause or notice.
This offer of employment is contingent on the receipt of a waiver of
non-competition agreements with current or prior employers, if any. This offer
is also contingent upon the successful completion of a pre-employment background
check (criminal, credit etc.) which will require your execution of a background
screening consent. Additionally, your employment is contingent on your execution
of Conduent Employee Confidentiality, Non-Solicitation and Intellectual Property
Non-Compete Agreement. Lastly, you will be required to present documents
necessary to complete an I−9 Form. Human Resources will contact you to make an
appointment with an I−9 verifier prior to your scheduled start date.
This offer will remain in effect until October 2, 2017. Please notify me of your
acceptance and ensure that all requirements are met before we finalize your
start date (expected to be on or before Tuesday, October 17, 2017). All
originals should be returned to me and if you have any questions, please feel
free to contact me at (973) 526-7146.
Allan, I am delighted you are joining the Conduent leadership team. This is one
of most exciting periods in our company’s history; I look forward to your
significant contributions and success.
Sincerely,
/s/    BRIAN WEBB-WALSH        
 
Chief Financial Officer
Conduent Inc.



September 28, 2017
/s/    ALLAN COHEN 
Allan Cohen














